FILED
                                  NOT FOR PUBLICATION                        OCT 23 2013

                                                                         MOLLY C. DWYER, CLERK
                          UNITED STATES COURT OF APPEALS                  U .S. C O U R T OF APPE ALS




                                  FOR THE NINTH CIRCUIT



DAN GOODRICK,                                        No. 12-35802

                    Plaintiff - Appellant,           D.C. No. 1:11-cv-00182-LMB

  v.
                                                     MEMORANDUM *
BLADES, Warden; et al.,

                    Defendants - Appellees.



                         Appeal from the United States District Court
                                   for the District of Idaho
                        Larry M. Boyle, Magistrate Judge, Presiding **

                                Submitted October 15, 2013 ***

Before:             FISHER, GOULD, and BYBEE, Circuit Judges.

       Idaho state prisoner Dan Goodrick appeals pro se from the district court’s

judgment dismissing his 42 U.S.C. § 1983 action alleging that prison officials



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
            The parties consented to the jurisdiction of the magistrate judge. See
28 U.S.C. § 636(c).
              ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
retaliated against him and denied him access to the courts. We have jurisdiction

under 28 U.S.C. § 1291. We review de novo a dismissal under 28 U.S.C. § 1915A.

Weilburg v. Shapiro, 488 F.3d 1202, 1205 (9th Cir. 2007). We may affirm on any

ground supported by the record. Johnson v. Riverside Healthcare Sys., LP, 534

F.3d 1116, 1121 (9th Cir. 2008). We affirm.

      The district court properly dismissed Goodrick’s claim that defendant

Schlienz retaliated against him for providing legal assistance to another inmate

because Goodrick failed to allege facts showing that Schleinz’s conduct chilled the

exercise of Goodrick’s First Amendment rights. See Rhodes v. Robinson, 408 F.3d

559, 567-68 (9th Cir. 2005) (setting forth the elements of a § 1983 retaliation claim

in the prison context).

      The district court properly dismissed Goodrick’s retaliation claims against

the remaining defendants because Goodrick failed to allege their personal

involvement in any constitutional violation or a causal connection between their

conduct and any such violation. See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (a

plaintiff must allege facts that “allow[] the court to draw the reasonable inference

that the defendant is liable for the misconduct alleged”); Starr v. Baca, 652 F.3d

1202, 1207 (9th Cir. 2011) (“A defendant may be held liable as a supervisor under

§ 1983 if there exists either (1) his or her personal involvement in the


                                           2                                   12-35802
constitutional deprivation, or (2) a sufficient causal connection between the

supervisor’s wrongful conduct and the constitutional violation.” (citation and

internal quotation marks omitted)).

        The district court properly dismissed Goodrick’s claim that defendants

Stewart and Mettie denied him access to the courts by damaging a legal book

because Goodrick failed to allege that he suffered an actual injury. See Lewis v.

Casey, 518 U.S. 343, 348, 355 (1996) (an access-to-courts claim requires “actual

prejudice with respect to contemplated or existing litigation,” and extends only to

tools “the inmates need in order to attack their sentences . . . and in order to

challenge the conditions of their confinement” (citation and internal quotation

marks omitted)).

        The district court properly dismissed Goodrick’s access-to-courts claims

against the remaining defendants because Goodrick failed to allege their personal

involvement in any constitutional violation or a causal connection between their

conduct and any such violation. See Iqbal, 556 U.S. at 678; Starr, 652 F.3d at

1207.

        Dismissal of Goodrick’s claim that defendants violated a state-court consent

decree was proper because the district court lacked jurisdiction to enforce the

consent decree. See O’Connor v. Colvin, 70 F.3d 530, 532 (9th Cir. 1995) (“A


                                            3                                      12-35802
motion to enforce [a] settlement agreement . . . is a separate contract dispute

requiring its own independent basis for jurisdiction.”).

      The district court did not abuse its discretion in dismissing without leave to

amend because Goodrick did not cure the complaint’s deficiencies despite the

district court’s specific instructions about how to do so. See Lopez v. Smith, 203

F.3d 1122, 1130 (9th Cir. 2000) (en banc) (setting forth standard of review and

explaining that leave to amend should be given unless the deficiencies in the

complaint cannot be cured by amendment); see also Fid. Fin. Corp. v. Fed. Home

Loan Bank of San Francisco, 792 F.2d 1432, 1438 (9th Cir. 1986) (“The district

court’s discretion to deny leave to amend is particularly broad where the court has

already given the plaintiff an opportunity to amend his complaint.”).

      Goodrick’s contention that the magistrate judge was biased against him is

not supported by the record.

      AFFIRMED.




                                           4                                      12-35802